Case 7:20-cv-00301-GEC-PMS Document 10 Filed 06/26/20 Page 1 of 2 Pageid#: 47
                                                                              cœ Rx'sOFFICEus.DlsT.cœ r
                                                                                      ATo N6u ,va
                                                                                            FILED

                                                                                      JUN 2 6 2222
                        IN TM UN TED STATESDISTRICT COURT                         JUL       UDLEK CLERK
                       FOR TIIE W ESTERN DISTRICT OF VIRGIN A                   BY;
                                                                                      D P
                                  R OA NO K E D IW SIO N

   ANTHONY RYANPOTTER,                             CASENO.7:20CV00301
                        Plaintiff,
  V.                                               m M ORANDUM OPN QN
   HAYSIREGIONAL JM L,                             By: H on.Glen E.Conrad
                                                   SeniorUnited StatesDistrictJudge
                        D efendant.

           Plainfs Anthony Ryan Pottet,a vuzlwa zmuam Ixuuuuuius uro K ,sledthiscivildghts
                                        .




   action pursltrmtto 42 U.S.C.j1983 agnl
                                        -nstthe ççHaysiRegigoqnalJai1,''alleging thathewas
   beingwrongfully keptin <tmax''and shotlld be'releued. Compl.1,2,ECF No.1. Aûerreview

   ofthemgord,thecourtconcludesthatthiscivilaction mustbesllmmarily dismissed,

           The courtisiequired to dismiss any action sled by a prisoner againsta governm ental
  .entity orbfscerifthe courtdetermbnesthatthe.action isfdvolous,m alicious,orfailsto state a

   clàim on wllich reliefmc be granted. 28 U.S.C.j 1915A(b)(1). Section 1983 parmitsan
                          :
                          '
            .
   aggrieved party to ;le a civilaction againsta person for qctionstaken under colorofstatelaw

   thatviolatedhisconstimtionaldghts.Cooperv.Sheeham 735F.3d 153,158(4thCir.2013).A
   complm'ntmustbe dismissed ifitdoesnotallege N nougb factsto state a claim to reliefthatis

   plausibleonitsface.''BellAtl.Coo .v.Twombly.550U.S.544,570(200X.
           Potteridentifeso2ly one defendant: the HaysiAqgionalJail. A localjail,however,
      cnnnotqualifyasapersonsubjecttobeingsuedx
                                        ''
                                              underj1983: See.e.q.,Mùcoyv.Chésapeake
                                                                          ,                 .


      Com Ck.,788F.Supp.890,893-94 (E.D.Va,1992). BecausePotter'sj1983clslmsMnnot
   proceed againstthe only defendanthe hasnmnedkthe courtwillsllmm arily dismiss tlze action
Case 7:20-cv-00301-GEC-PMS Document 10 Filed 06/26/20 Page 2 of 2 Pageid#: 48




 without prejudice tmder j1915A(b)(1).1 An appropriate order willenterthis day. Such a
 dismissalleavesPotterfreeto refilehisclaimsin anew and separatecivilaction ifhe can correct

 the defcienciesdescribed in tllisopinion.He isadvised,however,thataprisonerm ay notbring

 a civil action without complete prepayment of the appropdate filing fee and a $50.00
 administrative fee,ifthe pdsonerhasbroughton three ormoreoccasions,an action orappealin

 afederalcourtthatwasdismissed asfdvolous,asmalicious,orforfailm eto statea claim upon

 which reliefm ay be granted,lmlesstheprisoherisin imminentdangerofsedousphysicalinjury.
                                               .




 See28U.S.C.j1915(g).
         The Clerk is directed to send copies ofthis m em orandum opinion and accom panying

 orderto plaintiff.
         ENTER :Tllis M            day ofJune, 2020.


                                                            SerliörUn'ed StatesDistdctJudge




         1 M oreover, Pott
                         er'ssubmissionsdonotpresentfactsstating any actionablej1983claim againstanyone.
 Hiscomplaintcentersonhissecurityclassitkationandthem'eaofthejailwhereheisconfmed.Asrelietheseeks
 tobehousedinamedium securityunitatadifferentjail.However,inmateshavenoconstimtionallyprotectedright
 to behoused atanyparticularjailortobeclassified toany pm icularsecurity levelwithin ajail. SeeHewittv.
 Helms,459U.S.460,468 (1983)(findingthatprisonerhasnorecor ized liberty interestinaparticularsecmity
 classitkationorprisonglacement);Meachum v.Fano,427U.S.215,223-224(1976)(findingthatinmateshadno
 liberty interest in avoidmg transfer from medium to maximllm sectlrity prison or in being transferred only after
 proven,seriousmisconduct).

                                                       2
